                              UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA

SOLOMON JAMES ANDREWS,

                    Plaintiff,               No. 2:18-cv-2857 CKD P
         vs.

DR. PARKLIN, et al.,

                    Defendants.              ORDER & WRIT OF HABEAS CORPUS
                                     /       AD TESTIFICANDUM

       Solomon James Andrews, inmate # BC-0846, a necessary and material witness in
proceedings in this case on September 18, 2019, is confined in North Kern State Prison, in the
custody of the Warden; in order to secure this inmate’s attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate in
Court, 8th Floor, Courtroom 27 before Magistrate Judge Deborah Barnes, United States District
Courthouse, 501 I Street, Sacramento, California on September 18, 2019, at 10:00 a.m.

         ACCORDINGLY, IT IS ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
commanding the Warden to produce the inmate named above to testify in United States District
Court at the time and place above, and from day to day until completion of court proceedings or
as ordered by the court; and thereafter to return the inmate to the above institution;

        2. The custodian is ordered to notify the court of any change in custody of this inmate
and is ordered to provide the new custodian with a copy of this writ; and

       3. The Clerk of the Court is directed to serve a courtesy copy of this order and writ of
habeas corpus ad testificandum on the Out-To-Court Desk, California State Prison - Sacramento.

                        WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: The Warden, North Kern State Prison, P.O. Box 567, Delano, California, 93216-0567:
         WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place above, and from day to day until completion of the
proceedings or as ordered by the court; and thereafter to return the inmate to the above
institution.

       FURTHER, you have been ordered to notify the court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.
Dated: June 11, 2019
                                                _____________________________________
                                                CAROLYN K. DELANEY
                                                UNITED STATES MAGISTRATE JUDGE

1/mp/andr2857.841
